Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

1.	This application contains claims directed to the following patentably distinct species of the claimed invention: 

Claims 1-20 are directed to 2 species as illustrated in figures 1 and 14.  2 species are identified as below.

Species 1 – claims 1-13 directed to a system for firearm monitoring and remote support, the system comprising: a connection point that receives signals from a plurality of firearms within a deployment location, the signals including sensor information recorded using sensors of the firearms; and a server device running application software that receives the signals from the connection point and processes the signals to generate a graphical user interface representing positions and orientations of the firearms within the deployment location, the graphical user interface further representing cones of fire for each of the firearms, wherein the application software automatically updates the graphical user interface based on signals indicating changes in the positions and orientations of one or more of the firearms, wherein the updated graphical user interface represents the cones of fire for at least two of the firearms as coalescing, 

Species 2 – claims 14-20 directed to a method for firearm monitoring and remote support, the method comprising: generating a graphical user interface including a top-down geographic view of a deployment location and cones of fire of firearms within the deployment location, the cones of fire representing positions and the orientations of the firearms determined based on first sensor information received from one or more sensors of each of the firearms; receiving second sensor information from at least one of the firearms, the second sensor information indicating a change in one or both of the position or the orientation of the at least one of the firearms; responsive to receiving the second sensor information, automatically updating the graphical user interface according to the second sensor information, the updated graphical user interface representing a change to at least one of the cones of fire causing the at least one of the cones of fire and at least one other cone of fire to coalesce; and responsive to automatically updating the graphical user interface, outputting instructions for displaying or rendering the graphical user interface to one or more computing devices, as shown in figure 14 of the application. 

2.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.

3.	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims 

4.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

5.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

7.	Any response to this action should be mailed to:

			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/TUAN H NGUYEN/Primary Examiner, Art Unit 2649